- cca_2013070109445842 ----------------- id office uilc number release date from ---------------------- sent monday july am to ----------------------------- cc --------------------- subject re fact draft ------- - you have asked for our advice regarding certain transactions in which taxpayer purports to acquire solar_energy equipment and lease it back to the seller the seller has entered into service agreements with end users of the equipment at or about the time these service agreements expire and some five years before the end of the leaseback term the seller has the option of repurchasing the equipment exercise this option it is required to secure replacement service agreements with end users or otherwise provide security for rent for the remaining five years of the leaseback term we understand that irrespective of whether seller exercises the repurchase option taxpayer will recover its investment in the equipment on a pre-tax basis ie without regard to credits and depreciation_deductions taken on the premise that it acquires ownership of the equipment in other words taxpayer will earn a pre-tax return either through the purchase option_price or rent for the remainder of the leaseback term if seller does not under these facts the transactions can be recharacterized as financings with the result that credits and depreciation_deductions are disallowed and rent is recharacterized as the payment of principal and interest taxpayer lacks a key attribute of tax_ownership residual_value risk compare 84_tc_412 and swift 692_f2d_651 9th cir residual_value risk would be present if taxpayer's recovery_of its investment depended on the value of the equipment at the end of the leaseback term as noted we understand that taxpayer will earn a pre-tax return either upon exercise of seller's purchase option or in the event the option is not exercised through rent paid over the remaining term of the leaseback while the service has a basis for recharacterizing the transactions as financings we would not characterize the transactions as silos here the proceeds of the purported sale_and_leaseback transaction are used to retire pre-existing construction debt the seller presumably made use of the construction loan proceeds and the transactions represent a refinancing of the construction loans silos on the other hand represent little more than a sale of tax benefits thank you
